DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 14, 2020 has been entered.

Claim Interpretation- 35 USC 112 § 6th Paragraph
Claim limitation “means for detecting the obstacle” (see lines 9 and 10 of claim 11) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “detecting the obstacle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) claims 3-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The Specification describes examples for means for detecting an obstacle. This obstacle detection can be an infrared sensor or ultrasound sensor (page 5, line 13) or can detect by scanning (page 12 lines 3-4). It can be a floor sensor that detects a change in distance from the floor (page 7 lines 1-5) or a floor sensor that detects contact as a sliding foot (page 7 lines 21-22). The means can be a change in motor current of an electric motor driving a corner brush (page 7 lines 12-17). It may be a wall-following sensor that asses a signal of a floor sensor (page 8 lines 1-9). Therefore, it is interpreted as ‘means ... which detects an obstacle' as recited by claim 11 as limited to the corresponding obstacle detection devices and sensors described in the Specification and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 11 is objected to because of the following informality: lines 15 and 16 recite “…at a distance of an associated boundary edge…”  It appears that applicant made a typographical mistake and intended to write “…at a distance [[of]] from an associated boundary edge…”  The phrase “distance of” is grammatically incorrect in this context.  Appropriate correction is required.
Claim 11 is objected to because of the following informality: line 23 of claim 11 recites the clause “without traversing the obstacle for a predefined time or until a cleaning is finished”.  However, this clause (which exists between two semicolons) lacks a subject, and therefore, it is grammatically inappropriate.  Appropriate correction is required.  Perhaps the phrase could be amended as follows: “ wherein the floor cleaning appliance does not traverse the obstacle for a predefined time or until a cleaning is finished”.  
Claim 6 is objected to because of the following informality: line 4 of claim 6 recites “straight in traveling direction” with reciting a definite article (such as “the traveling direction”) or an indefinite article (such as “a traveling direction”) before the phrase “traveling direction.  This is not grammatically appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 13-14, 20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the obstacle" in line 6.  However, applicant earlier recites “obstacles” in line 4 and “an obstacle” in line 4, and therefore, it is not clear which obstacle is being referred to by the phrase “the obstacle” in line 6.  This issue recurs throughout claim 11, wherein applicant recites “the obstacle” but it is not clear which of the “obstacles” (of line 4) is being referred to.
Claim 11 recites the limitation "the wheels" in 27.  There is insufficient antecedent basis for this limitation in the claim.  Lines 3 and 4 of claim 11 recite “a wheel”, but a plurality of wheels is not previously recited.  
Claim 11 recites “the cleaning” in line 29.  However, it is not clear what cleaning is referred to by the phrase “the cleaning” in line 29.  Line 20 of claim 11 recites that the brush “cleans” the carpet border surface, and line 23 recites “a cleaning”.  However, it is not clear which of these cleanings the phrase “the cleaning” of line 29 refers, or if the phrase “the cleaning” of line 29 refers to them both.  
Claim 11 recites “the obstacle edge” in lines 34 and 35.  However, it is not clear if this obstacle edge is the “obstacle edge” recited in lines 21 and 22 or if it is the “obstacle edge” recited in line 34. 
Claim 13 recites that “the appliance travels only once along an edge of the obstacle”.  However, claim 11 (upon which claim 13 depends) recites that the appliance travels along an obstacle edge “multiple times”.  It’s not clear if these are supposed to be different edges or if claim 13 conflicts with claim 11 by teaching conflicting limitations. 

Allowable Subject Matter
Independent claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 11, the independent claim.  With regard to claim 11, the closest prior art is U.S. 2007/0267570 by Park, which was discussed in the Final Rejection dated April 16, 2020.  Park fails to teach that the floor cleaning appliance travels in applicant’s second direction multiple times along an obstacle edge with a different distance from the housing boundary edge to the obstacle edge, one time of the multiple times with the housing boundary edge not overlapping with an obstacle boundary edge, and another time of the multiple times with the house boundary edge having the floor sensor overlapping with the obstacle boundary edge, but without the wheels of the appliance . 
Claims 3-10, 13, 14, 20, and 26 all depend from claim 11.  Each of claims 3-10, 13, 14, 20, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments dated 7/16/2020 have been considered but are moot in view of the fact that the examiner now considers independent claim 11 and its dependents to be allowable except for the above 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 13, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714